Citation Nr: 0702880	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-38 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to special monthly pension on the basis of 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen a previously denied claim for 
service connection for PTSD, and denied his claim of 
entitlement to special monthly pension on the basis of the 
need for regular aid and attendance of another person or by 
reason of being housebound.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a February 1994 rating decision.  The RO declined 
to reopen the claim several times thereafter, including after 
the claim was denied by the RO in December 1998.  The veteran 
did not appeal that decision within the year after he was 
notified.

2.  Evidence received since the last final denial in December 
1998 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

4.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He needs occasional assistance with household 
chores, but is generally independent in self-care and 
activities of daily living, and is able to leave his house at 
his discretion.  He needs no assistance from devices or other 
people for ambulation, and has no physical or mental 
incapacity requiring regular care or assistance against 
dangers in his daily environment.

6.  The veteran is not substantially confined to his house or 
its immediate premises and does not have a single disability 
ratable at 100 percent.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision that declined to reopen 
the previously denied claim for service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998 & 2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for special monthly pension based upon the 
need of regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In decisions dated in February 1994 September 1997, both the 
RO and the Board denied the veteran's claim for service 
connection for PTSD.  The RO subsequently declined to reopen 
the claim several times thereafter.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  
Thus, the decisions became final because the veteran did not 
file a timely appeal of any of the decisions.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in August 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The evidence showed that the veteran had been 
diagnosed with PTSD and was receiving treatment.  The 
stressors upon which his diagnosis had been based, however, 
had not been verified as occurring during service, and the 
claim was denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen his claim, the 
veteran submitted treatment records demonstrating continued 
treatment for PTSD, and additional statements regarding an 
in-service stressor in which he accidentally killed two 
Vietnamese children by driving over them with a truck.  The 
veteran additionally submitted a lay statement written by his 
former spouse, in which the veteran's former spouse related 
his diagnosis of PTSD to stressor events which occurred while 
he was stationed in Vietnam during the Vietnam War.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted records demonstrate that the veteran 
received treatment for PTSD, these records do not verify that 
the stressors upon which his diagnosis was based occurred 
during service.  Accordingly, they are largely cumulative of 
evidence already of record, and do not constitute evidence 
that raises a reasonable possibility of substantiating the 
claim.  The evidence at the time of the previous final denial 
showed that the veteran had PTSD, so the new evidence showing 
that the veteran received treatment for PTSD does not relate 
to any unestablished fact necessary to substantiate the 
claim.  The claim for service connection for PTSD therefore 
cannot be reopened on the basis of this evidence.  See 
38 C.F.R. § 3.156(a).  

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran or his former spouse.  
The statements of the veteran's wife and his own are new, but 
not material.  The veteran and his former spouse, as 
laypersons without ostensible medical expertise, are not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the veteran and his former spouse can describe symptoms 
(including worsening of symptoms) that he experienced, they 
lack the medical competence to relate his current PTSD to a 
particular circumstance, such as an unverified in-service 
stressor.  Additionally, the veteran's statements are mainly 
cumulative of those considered at the time of the last final 
decisions.  They do not include additional detail which would 
assist in their corroboration and are not themselves 
corroborative of the previous descriptions of stressor 
events.  

Although the appellant has submitted new evidence that was 
not before the RO at the time of the last final decision, 
this new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  In light 
of the evidence, it is the determination of the Board that 
new and material evidence has not been submitted.  Thus, the 
claim for service connection for PTSD is not reopened and the 
benefits sought on appeal remain denied.  

Special Monthly Pension

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-
(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d)(1) and (2) (2006).

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2006).

VA treatment records dated from July 2002 to September 2003, 
and from August 2006 to October 2006 show that the veteran 
has a history of a right ankle fracture, and has been 
diagnosed with severe post-traumatic stress disorder, peptic 
ulcer disease, severe arthritis of the lumbar spine, 
bilateral ankle and knee pain, and bilateral wrist pain.  In 
an August 2003 treatment record, the veteran complained of 
limitations in completing his daily household chores due to 
arthritis and joint pain.  He was noted to appear to be 
healthy but to have difficulty with movement.  In an August 
2003 examination for housebound status or permanent need for 
the regular aid and attendance of another person, the veteran 
was noted to have arrived for the examination unaccompanied 
by another person and to be able to walk without the 
assistance of a device or another person.  He was not 
hospitalized at the time of the examination.  On examination, 
he was found to have walking difficulties due to his 
arthritis of the spine and previously fractured right ankle 
and bilateral knee pain, and to have limitation of his upper 
extremities of both wrists, prohibiting him from performing 
the daily activities of living.  Additionally, the veteran's 
psychiatric condition was noted to prevent him from being 
able to leave the house on most days.  Accordingly, the 
examiner determined that the veteran required the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home, or 
other institutional care.  In an August 2006 treatment record 
while undergoing a psychosocial residential rehabilitation 
program, he reported that prior to entering the program he 
lived with his wife, to whom he had been married for 
approximately one year.  Subsequent treatment records do not 
indicate that he intended to discontinue living with his wife 
upon his scheduled discharge in October 2006.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  There is no evidence 
that the veteran has diminished visual acuity that is not 
fully corrected by lenses, and he thus does not meet the 
criteria of blindness, or near blindness.  Additionally, 
while the veteran was undergoing a psychosocial residential 
rehabilitation program in August 2006, he reported at that 
time that prior to entering the program he lived with his 
wife, and there was no indication that he intended to 
discontinue living with her upon his scheduled discharge in 
October 2006.  He accordingly does not meet the criteria of 
confinement to a nursing home due to mental or physical 
incapacity.  He does not have a disability that could be 
assigned a total schedular rating.  

The veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  While 
he has reported that he requires assistance with completing 
daily household chores, and his physician determined in 
August 2003 that he required the daily personal health care 
services of a skilled provider without which the veteran 
would require hospital, nursing home, or other institutional 
care, the evidence as a whole does not suggest that the 
veteran would be unable to dress, feed himself, or attend to 
his hygiene needs without the assistance of others.  Despite 
complaints of discomfort, he is able to walk on his own, 
without the assistance of a device or another person.  

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The evidence does not show that he is 
housebound.  There is no evidence demonstrating that the 
veteran is unable to leave the house whenever and as often as 
he likes.  At all times throughout the pendency of the 
appeal, the veteran has arrived for treatment independently.  
While the veteran does have difficulty walking due to his 
non-service-connected back, right ankle and bilateral knee 
conditions, he is not confined to his house by his 
disabilities.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003 and February 
2004; and a rating decision in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  
Additionally, in February 2004 correspondence, VA informed 
the veteran that his claim for service connection for PTSD 
was previously denied because he had failed to submit 
evidence that demonstrated that his PTSD diagnosis was based 
upon verified in-service stressors, and that he needed to 
submit new evidence showing that his stressors had been 
verified.  This communication satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the September 2004 statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.
ORDER

Service connection for PTSD remains denied because new and 
material evidence has not been received to reopen the claim.

Special monthly pension based upon the need for aid and 
attendance or by reason of being housebound is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


